Citation Nr: 1515461	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment benefits in excess of $150 per month prior to December 1, 2010, and in excess of $300 per month thereafter.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  The appellant is the Veteran's estranged spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of February 2010 of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) that granted an apportionment of the Veteran's VA benefits to his estranged spouse.  

The appellant testified before a Decision Review Officer at the Milwaukee RO in November 2010.  A transcript of the hearing is in the claim file.  

In July 2013 and April 2014, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant is the estranged spouse of the Veteran.

2.  During the entire period on appeal a hardship has existed for the appellant.

3.  The current apportionments are not reasonable as they represent less than 20 percent of the Veteran's VA compensation benefits.

4.  Increasing the apportionment to 20 percent of the Veteran's VA compensation benefits would not create an undue hardship on the Veteran.

5.  Increasing the apportionment to an amount in excess of 20 percent of the Veteran's VA compensation benefits would create an undue hardship on the Veteran.


CONCLUSION OF LAW

The criteria for apportionment to the appellant of 20 percent, and no higher, of the Veteran's VA compensation benefits for the entire period on appeal have been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. § 3.451 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the duties to notify do not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Both the Veteran and the appellant were notified in August 2009 and December 2009.

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

II.  Apportionment

VA law provides that if a Veteran is not living with his or her spouse or his or her children are not in the Veteran's custody, all or any part of the pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  See 38 U.S.C.A. § 5307.  

A "special" apportionment may be paid where hardship is shown to exist but compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his, or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a service member's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id.  

The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In August 2009 the appellant noted that she received $842 a month in unemployment.  She reported approximately $929 in monthly living expenses and indicated that she was behind on her rent.

In October 2009 the claim for apportionment was denied.  It was noted that the appellant did not complete the financial disclosure and that some expenses appeared to be inflated.  

In November 2009 the appellant reported that she received $2,156 in unemployment in 2008 and $1,740 in severance pay in 2008.  She reported $4,314 in monthly living expenses including $3,200 in dental expenses.

In December 2009 the Veteran reported that he had an income of $2,823 a month.  He reported monthly living expenses of $2,310.

In a statement dated in December 2009 the Veteran reported that he helped his estranged spouse out financially.  He provided a cancelled check indicating that he assisted his estranged spouse.

In February 2010 the appellant was granted entitlement to a special apportionment of $150, effective August 1, 2009.  The Veteran was noted to have a total monthly income of $2,823 and total monthly expenses of $2,390 leaving $433.  It was noted that the appellant appeared to inflate expenses and that the Veteran provided proof that in the past he assisted his estranged spouse financially.  The amount was determined to not cause a financial hardship on the Veteran.

In November 2010 the appellant reported that her unemployment would be ending in December 2010.

In February 2011 the Veteran reported a monthly income of $2,823 and that he had $22 in cash.  He reported monthly expenses of $2,829.23, including $800 in clothing expenses.

In February 2011 the appellant reported an income of $150 from apportionment.  She reported monthly expenses of $2,500, including $2,400 in school expenses.

In a report of contact dated in March 2011 the appellant reported that the $2,400 school expense was the cost of the entire program and was not a monthly expense.  Thereafter, she stated that it was a program that she was eligible for but that she was not participating in the program.  She reported that she was not making any payments towards the program and confirmed that this was not an expense.  

In March 2011 the appellant was granted a special apportionment of $300 a month effective December 1, 2010.  It was noted that both the Veteran and the appellant appeared to provide inflated expenses.  It was indicated that the appellant appeared to be on the verge of becoming homeless and in financial need and the Veteran does not provide reasonable financial support.  Therefore, an increase of the apportionment was granted.

In a statement dated in March 2011 the Veteran was noted to be entitled to VA benefits in the amount of $2,823 a month, prior to withholding for apportionment, beginning December 1, 2010.

A statement dated in May 2012 indicates that the Veteran was entitled to VA benefits in the amount of $2,924 a month, prior to withholding for apportionment, beginning December 1, 2011.

In June 2013 the appellant submitted copies of statements including a statement that she owed $405 for school and a resident charges/payments ledger printout indicating multiple late fees.

In October 2013 the appellant reported that unemployment will be ending in a few weeks.  The appellant reported a monthly income of $429 in October 2013.

In a statement dated in December 2013 it was reported that the Veteran was entitled VA benefits in the amount to $2,973 a month, prior to withholding of apportionment, beginning December 1, 2012, and $3,017 a month, prior to withhold of apportionment, beginning December 1, 2013.

In May 2014 the appellant reported a monthly income of $972, including $336 biweekly from a job indicating that she was not there anymore.  The appellant reported monthly expenses of $1,678, including $400 owed for school expenses that have to be paid prior to enrollment.

In June 2014 the Veteran reported no monthly income and reported monthly expenses of $3,035.54, including $100 a month in clothing expenses as well as high monthly expenses for loans.  

During the entire period on appeal the appellant has demonstrated a hardship.  Her expenses have always exceeded her income and she has been unemployed at points during the period.  Prior to December 2010 the Veteran's income exceeded his expenses and beginning December 2010 the Veteran's expenses exceeded his income from just over $6 in February 2011 to approximately $19 in 2014.  It is noted that the expenses identified by the Veteran appear to be inflated.  As an apportionment of less than 20 percent of VA benefits is unreasonable and as increasing the apportionment to 20 percent of the Veteran's VA benefits would not cause an undue hardship on the Veteran based upon the inflated expenses and minimal amount that his expenses currently exceed his income, an apportionment of 20 percent of the Veteran's VA compensation benefits is granted.

Apportionment of greater than 20 percent of the Veteran's VA benefits is not warranted.  Although the expenses reported by the Veteran appear to have been inflated, an apportionment in excess of 20 percent would cause an undue hardship on the Veteran as the amount apportioned would create an even higher disparity between his income and reported expenses.


ORDER

Entitlement to apportionment of 20 percent, and no higher, of the Veteran's VA compensation benefits, for the entire period on appeal, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


